NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0253n.06

                                           No. 09-2236
                                                                                         FILED
                          UNITED STATES COURT OF APPEALS                              Apr 20, 2011
                               FOR THE SIXTH CIRCUIT                            LEONARD GREEN, Clerk


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
CHRISTOPHER MICHAEL WILLIAMS,                     )   WESTERN DISTRICT OF MICHIGAN
                                                  )
       Defendant-Appellant.                       )




       Before: MERRITT, COOK, and WHITE, Circuit Judges.


       COOK, Circuit Judge. Christopher Williams pleaded guilty to a single-count superseding

information charging him with interstate travel in aid of racketeering enterprises. Alleging that the

district court clearly erred in rejecting his unopposed request for a three-level mitigating-role

reduction, Williams appeals his sentence. We affirm.


                                                 I.


       In early 2009, Williams borrowed his mother’s car and drove his friend Raymond Collins

from Chicago to Benton Harbor, Michigan in exchange for “a couple hundred bucks” and a tank of

gas. Williams was aware that Collins wanted to go to Michigan to distribute drugs, though he did

not know the type or quantity. When police pulled Williams’s car over for a traffic violation, he
No. 09-2236
United States v. Williams


consented to a vehicular search. The officers discovered nearly 150 grams of heroin underneath the

rear seat cushion and arrested Williams and Collins.


       The government first indicted the pair for (1) conspiracy to distribute and possess with intent

to distribute heroin and (2) possession with intent to distribute heroin. It later filed a superceding

information further charging them with interstate travel in aid of racketeering enterprises. Williams

pleaded guilty to the last charge pursuant to a plea agreement.


       Williams’s Presentence Investigation Report (“PSR”) calculated a guidelines range of 33–41

months, based upon an adjusted offense level of twenty and Williams’s one criminal-history point.

The calculation included a three-level intermediate-role reduction pursuant to U.S.S.G. § 3B1.2. At

sentencing, the court rejected the proposal and instead applied a two-level minor-role reduction. It

offered the following explanation:


               This Court is of a mind to believe that rather than a three-level, a two-level
       downward departure is more appropriate; that is, a minor participant, based upon
       three factors. One is the length of time that was involved in this matter. This was
       a matter that involved not only planning to come to Michigan, but driving to
       Michigan. The payment for participation, $300, but it certainly was payment for
       doing something really kind of out of proportion with what was done. And the drugs
       were found apparently under the seats in the back seat of the vehicle.


                Now, the vehicle apparently belonged to Mr. Williams’[s] mother, and Mr.
       Williams was using this vehicle. Now, that is not a minimal participant, nor is it a
       halfway. It’s a minor participant. This person is not the one that physically put it in
       the car, was not the one that physically made the arrangements, was not the one who
       physically paid for someone to drive him. But this Court believes that consistent
       with other situations that the presentence officers face on a regular basis and

                                                -2-
No. 09-2236
United States v. Williams


       consistent with this Court’s adjudications in the past, a minor participant role should
       be had in this case.


Williams immediately objected to this determination. After applying a handful of other, uncontested

departures, the court arrived at an adjusted offense level of nineteen, resulting in a guidelines range

of 30–36 months.1 It sentenced Williams to thirty-six months. Williams now appeals.


                                                  II.


       Generally,“[t]his Court reviews a district court’s legal conclusions regarding the Sentencing

Guidelines de novo” and its factual findings for clear error,2 United States v. Galloway, 439 F.3d
320, 322 (6th Cir. 2006), though certain exceptions apply. “We review the district court’s denial of

[a § 3B1.2] reduction for clear error.” United States v. Latouf, 132 F.3d 320, 332 (6th Cir. 1997);

see also United States v. Garcia-Morones, 49 F. App’x 556, 557 (6th Cir. 2002) (explaining this

court’s adoption of clear-error review of § 3B1.2 issues in light of Buford v. United States, 532 U.S.
59 (2001)). The defendant bears the burden to prove, “by a preponderance of the evidence, that he

is entitled to the reduction.” United States v. Solorio, 337 F.3d 580, 601 (6th Cir. 2003).




       1
         The correct Guidelines range is actually 30–37 months, but the Government recognizes that
the district court’s mistake inured to Williams’s benefit.
       2
        “A finding is ‘clearly erroneous’ when although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and firm conviction that a mistake has been
committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948).
                                                -3-
No. 09-2236
United States v. Williams


        Section 3B1.2 allows a sentencing court to grant a two-, three-, or four-level reduction to a

defendant who is “substantially less culpable than the average participant.” U.S.S.G. § 3B1.2 cmt.

n.3(A). Four-level reductions apply to “minimal participants,” “who are plainly among the least

culpable of those involved in the conduct of a group,” as demonstrated by their “lack of knowledge

or understanding of the scope and structure of the enterprise and of the activities of others,” id. cmt.

n.4; two-level adjustments apply to “minor participants,” “who [are] less culpable than most other

participants, but whose role could not be described as minimal,” id. cmt. n.5; and three-level

reductions are appropriate for cases “falling between” these two regions, id.


        Williams concedes that “[t]he criteria for qualifying for a three-level reduction are vague.”

Nonetheless, the district court appeared to apply them as transparently as possible. Consistent with

U.S.S.G. § 3B1.2’s commentary, the court considered Williams’s knowledge, planning, and

participation in the distribution.     And, the evidentiary record supports the court’s factual

determinations regarding Williams’s knowledge of Collins’s intent, Williams’s role in securing the

car, and his compensation for participating. All of this forecloses a “definite and firm conviction that

a mistake has been committed,” see U.S. Gypsum Co., 333 U.S. at 395, in the court’s factual

determinations and in its application of § 3B1.2 to those determinations.


                                                  III.


        For these reasons, we affirm the district court’s sentence.



                                                 -4-